Citation Nr: 1200545	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  01-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD) as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to October 1968. 

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, denied service connection on a direct basis for GERD and irritable bowel syndrome.  Thereafter, also in March 2000, the Veteran filed a notice of disagreement indicating that his gastrointestinal disorders were due to his PTSD.  In November 2006, the Board, inter alia, remanded the issue currently on appeal for further development and adjudication.  In a January 2010 rating decision, the RO granted service connection on a secondary basis for irritable bowel syndrome; however, service connection on a secondary basis for GERD remained denied. 

Evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).    

This matter was previously before the Board in November 2007 and April 2010, at which time it was remanded for further evidentiary development.  The case has returned and is again ready for appellate action.


FINDING OF FACT

The competent and probative evidence of record shows that the Veteran's diagnosed GERD is not causally related to his service-connected PTSD, and is not aggravated by his PTSD.


CONCLUSION OF LAW

Entitlement to service connection for GERD as secondary to or aggravated by service-connected PTSD is not warranted.  38 C.F.R. § 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for GERD, claimed as secondary to PTSD.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in November 2007 and April 2010, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to provide proper notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA) as well as schedule the Veteran for a VA examination for his GERD and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided appropriate VCAA notice.  This will be discussed in greater detail below.  Additionally, the Veteran was afforded a VA examination for his GERD in May 2009 with an addendum dated in May 2010, and a report of the examination was associated with his claims folder.  The Veteran's GERD claim was readjudicated via January 2010 and September 2011 supplemental statements of the case (SSOCs).  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000 

During the pendency of the appeal, the VCAA was enacted and became effective. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA essentially eliminates the requirement that a claimant submit evidence of a well-grounded claim and provides that VA will notify the claimant and the claimant's representative, if any, of information required to substantiate a claim and will assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has also revised the provisions of 38 C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were effective November 9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

Where laws or regulations change after a claim has been filed or reopened and before the administrative or judicial process has been concluded, the version most favorable to the appellant will apply unless Congress provided otherwise or has permitted the Secretary of Veterans Affairs to do otherwise and the Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as the revised version of 38 U.S.C.A. § 5107 in the VCAA eliminates the "well-grounded claim" requirement of 38 U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002). 

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency and VA Appeals Management Center (AMC) provided the Veteran with the required notice by letters mailed in May 2001 and May 2010, and notice with respect to the effective-date element of the claim, which was included in the May 2010 letter.  Although the May 2010 VCAA letter which included the effective-date element of the claim was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claim in the September 2011 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded a VA examination in May 2009 with an addendum dated in May 2010.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  In his February 2001 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Service connection for GERD

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that his service-connected PTSD caused his current GERD.

It is undisputed that the Veteran is currently diagnosed with GERD.  See, e.g., May 2009 VA examination report.  Accordingly, one of the three elements for service connection has been satisfied.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  Specific to claims for secondary service connection, the Veteran must have been awarded service connection for t necessary to a claim of secondary service connection has been met, since the Veteran has been awarded service connection for PTSD, the disability to which the Veteran attributes the disorder addressed in this decision.  

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current GERD is not related to his PTSD.

Specifically, the Veteran was afforded a VA examination in May 2009 for his GERD.  In addition to the results of a current physical examination, the VA examiner considered the Veteran's history of GERD with epigastric burning and indigestion.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded in an addendum dated in May 2010 that "[i]t is less likely than not [that the Veteran's GERD] is caused by his service-connected PTSD and it is also less likely than not that his current [GERD] is aggravated by his PTSD symptoms."  The examiner's rationale for her conclusion was based on an examination of the Veteran and review of his claims folder.  The examiner further opined that the Veteran's GERD is attributable to "numerous" other factors including his obesity and his hiatal hernia, which is a congenital disorder.  The examiner also noted that a review of medical literature did not support a causative relationship between the Veteran's GERD and his PTSD.      

The May 2009 VA examination report and May 2010 addendum appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  
  
The Board observes that the Veteran submitted an Internet article dated in September 2011 which discusses the effects of GERD and its association with PTSD symptoms.  In particular, the report states that "[gastroesophageal reflux symptoms (GERS)] may be accentuated in the presence of asthma or PTSD."

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the Internet article submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Finally, the May 2009 VA examiner specifically noted in the May 2010 addendum that a review of medical literature did not support a causative relationship between the Veteran's GERD and his PTSD.  As discussed in detail above, the VA examiner reviewed the Veteran's medical history, considered his complaints, and conducted an examination of the Veteran.  The Board has therefore placed great probative value on the findings of the VA examiner.  As such, the medical article submitted by the Veteran is of little or no probative value, and, to the extent that there is any probative value, is greatly outweighed by the examiner's opinion.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson, supra.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran is entirely competent to report his symptoms both current and past (including abdominal pain and indigestion).  However, the Veteran, as a lay person, is not competent to attribute any of his claimed symptoms of his GERD to his service-connected PTSD.  The Veteran has presented no clinical evidence of a nexus between his GERD and service-connected PTSD.  The Board finds that an opinion as to cause or aggravation of GERD requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his GERD and PTSD to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As such, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

Accordingly, the Veteran has not presented competent and probative evidence of a link between his service-connected PTSD and the symptoms of GERD.  The medical opinion is entirely unfavorable to the claim.  Element (3) of the required criteria for an award of service connection is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for GERD, claimed as secondary to service-connected PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for GERD as secondary to service-connected PTSD is denied.




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


